In accordance with our order of November 3, 1976, Martin Malinou Esq. is appointed to represent the defendant in the further prosecution of his appeals in this Court.
Julius C. Michaelson, Attorney General, Judith Romney Wegner, Special Asst. Attorney General, for plaintiff. Martin Malinou, for defendant.
In his representation of the defendant, Mr. Malinou should be guided by the standards for defense counsel set forth in United States v. De Coster, 487 F.2d 1197 (D.C. Cir. 1973), i.e., he should confer with his client without delay and as often as necessary to elicit possible error in the trial of the defendant, he should discuss with the defendant potential strategies and tactical choices, he should promptly advise the defendant of his rights and take all steps necessary to preserve them, and he should conduct an investigation of the transcripts, exhibits, and record below to ascertain possible error. After all of this has been accomplished, and after adequate research, he will prepare and file a brief and orally argue it before us.